 

 



 



UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C.

 

FORM 8-K

 

CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE

SECURITIES EXCHANGE ACT OF 1934

 

DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 2, 2016 (May 31, 2016)

 

chatAND, Inc. (Exact Name of Registrant as Specified in its Charter)

 

Nevada   000-54587  

27-2761655



(STATE OR OTHER JURISDICTION OF
INCORPORATION OR ORGANIZATION)   (COMMISSION
FILE NO.)  

(IRS EMPLOYEE

IDENTIFICATION NO.)

 



 

244 5th Avenue, Suite C68, New York, New York 10001

 



(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)

 

(917) 818-2280

 





(REGISTRANT’S TELEPHONE NUMBER)

 

Not applicable

 



(FORMER NAME, IF CHANGES SINC LAST REPORT

 

Check the appropriate box below if the FORM 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):

 

  [  ] Written communications pursuant to Rule 425 under the Securities Act    
    [  ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act    
    [  ] Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act         [  ] Pre-commencement communications pursuant to Rule
13c-4(c) under the Exchange Act

 



 

 

 

   

 

Item 5.02 Departure of Directors or Principal Officers; Election of Directors;
Appointment of Principal Officers

 

Rudman Appointment

 

On May 31, 2016, chatAND, Inc., a Nevada corporation (the “Company”), appointed
Victoria Rudman as the Interim Chief Executive Officer of the Company. Ms.
Rudman currently also serves as the Chief Financial Officer of the Company.

 

Ms. Rudman, 48, has served as the Chief Financial Officer and Corporate
Secretary of the Company since May 28, 2015. Ms. Rudman has over 25 years of
professional experience in multiple aspects of leadership, operations,
accounting, finance, taxation and fiscal management. Ms. Rudman has spent most
of her career in Fortune 50 global investment bank and retail brokerage firms as
well as small cap public companies and startup ventures. She served as Chairman
and CEO of Intelligent Living Inc. from 2011-2014 and currently serves as the
CFO of Kalytera Therapeutics, Inc. and TheraKine Ltd., both private companies.
Previously, Ms. Rudman held various technology controllership positions at
Morgan Stanley and acted as a Vice President at Bear Stearns and Director of
Business Planning & Strategy at Visual Networks, where she was the lead project
manager for the entire technology business enterprise, including IPO and
strategic M&A. Ms. Rudman holds a Bachelor of Business Administration in Public
Accounting from Pace University, Lubin School of Business.

 

Family Relationships

 

There are no family relationships between any of the Company’s directors or
officers and Ms. Rudman.

 

Related Party Transactions

 

There are no related party transactions with respect to Ms. Rudman reportable
under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K.

 

Compensatory Arrangements

 

Ms. Rudman will receive $4,000 per month from the Company for her services as
both the Chief Executive Officer and Chief Financial Officer. The Company and
Ms. Rudman have not entered into a formal employment agreement as of this
filing. In the event such an agreement is entered into, it will be disclosed.

 

Lebor Resignation

 

On May 31, 2016 and simultaneous with the appointment discussed above, Michael
Lebor submitted his resignation as the Chief Executive Officer of the Company.
The resignation was not the result of any disagreements with the Company. A copy
of Mr. Lebor’s resignation letter is attached as Exhibit 99.1 to this Form 8-K.

 

Item 9.01 Financial Statements and Exhibits

 

Exhibit No.   Description of Exhibit       99.1*   Letter of resignation of Mr.
Lebor.

 



 



*filed herewith

 

 

   

 

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

Dated: June 2, 2016

 

  CHATAND, INC.           /s/ Victoria Rudman   By: Interim Chief Executive
Officer and     Chief Financial Officer

 

 

   

